NO. 07-02-0165-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



APRIL 29, 2002



______________________________





JON-CLAUDE SMITH AND ALL OCCUPANTS, APPELLANTS



V.



JONES CROSSING APARTMENTS, APPELLEE





_________________________________



FROM THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY;



NO. 766,365; HONORABLE R. JACK CAGLE, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Proceeding 
pro se
, appellant Jon-Claude Smith challenges the trial court’s order awarding Jones Crossing Apartments immediate possession of leased premises.  At the time his notice of appeal was filed Smith also filed an affidavit of indigence.  The Harris County Clerk filed a contest to Smith’s affidavit which the trial court sustained.  By letter dated April 10, 2002, this Court directed Smith to pay the required filing fee of $125 by April 22, 2002, noting that failure to do so might result in dismissal.  Unless a party is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when an item is presented for filing.  
See 
Tex. R. App. P. 5 and 12.1(b).  Although the filing of a notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  Thus, because the filing fee of $125 remains unpaid, we must dismiss the appeal.

Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee by April 22, 2002.  Tex. R. App. P. 42.3(c).



Don H. Reavis

    	   Justice





Do not publish.